Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 21-35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over the 3GPP standards TS 24.501 (as used in the written opinion) in view of U.S. Patent Pub. 2013/0324170 to Watfa. 

Regarding claims 21 and 29, the 3GPP standards document TS 24.501 (as used in the written opinion) teach an apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
determine that lower layers indicate that an access attempt is barred (see page section 4.5.4.2 on page 40 of the standards document after “e”, the next sentence teaches “If the lower layers indicate that the access attempt is barred, the NAS shall take the following action depending on the event which triggered the access attempt”), 
If the event which triggered the access attempt was a request from upper layers to send a mobile originated SMS over NAS”), and 
the apparatus is registered to the network via both 3GPP access and non-3GPP access, transmit an uplink non-access stratum transport message via non-3GPP access (see section 4.5.4.2 on the bottom of page 40 (second occurrence of “b”), which teaches “Upon receiving an indication from the lowers layers that access barring is alleviated for the access category with which the access attempt was associated, 5GMM may initiate the NAS transport procedure as specified in sub-clause 5.4.5”). Therefore, as the above teaching of transmitting the UL NAS message is performed after waiting for the barring to be alleviated, Watfa is added.     
In an analogous art, Watfa teaches a wireless device which allows both 3GPP and non-3GPP SMS messages to be sent (see for example, claim 10), where the type of connection (3G or not) is determined by the type of message to be sent.  See for example, Figs. 4-7 and sections [0084] to [0104], which teach switching from 3GPP to non-3GPP based on the conditions or rules provided by the network and/or network conditions and/or barring.  See also sections [0134] to [0140] teach that UL NAS transport messages may be sent over the non-3GPP connection and section [0140] explicitly teaches that an “access point AP 804 may indicate that non-3GPP access is allowed even if 3GPP indicates barring”.  Regarding the recited memory and processor, see Fig. 1B which shows the recited memory 130 and processor 118 of the “apparatus”. 

Regarding claims 22 and 30, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to: otherwise, in an instance which it is determined that the lower layers indicate that barring is alleviated, start a mobile-initiated non-access stratum transport procedure”, see section 4.5.4.2 on the bottom of page 40 (second occurrence of “b”), which teaches “Upon receiving an indication from the lowers layers that access barring is alleviated for the access category with which the access attempt was associated, 5GMM may initiate the NAS transport procedure as specified in sub-clause 5.4.5”, as recited.    
Regarding claims 23 and 31, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to determine that lower layers indicate that an access attempt is barred and to determine whether an event which triggered the access attempt is a request from upper layers to send a mobile originated SMS message over non-access stratum, at a non-access stratum layer”, as described above, see section 4.5.4.2 on the bottom of page 40 (second occurrence of “b)”), which teaches that after the lower layers indicate that access is 
Regarding claims 24 and 32, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to determine that lower layers indicate that the access attempt via 3GPP access is barred”, as described above, section 4.5.4.2 on page 40 of the standards document after “e”, teaches “If the lower layers indicate that the access attempt is barred” and see the last 4 lines on page 98 “a)” when SMS over NAS is preferred to be sent over 3GPP access”, which teaches that the MO SMS access attempt was sent over 3GPP (even if both 3GPP and non-3GPP networks are currently registered) and see also section [0140] of Watfa which teaches that SMS over 3GPP may be indicated as barred , as recited.  
Regarding claim 25, which recites “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to in an instance which it is determined that the lower layers indicate that the access attempt is barred, transmit the uplink non-access stratum transport message”, as described above, the combination of 3GPP standards TS 24.501 document and Watfa teach and/or render obvious this feature, as recited.  
Regarding claims 26 and 33, which recite “wherein the uplink non-access stratum transport message carries the mobile originating SMS and is transmitted via non-3GPP access”, see the 3GPP standards document which teaches using non-3GPP for the UL NAS message and see sections [0134] to [0140] of Wafta, as described above, which also teach this feature, as recited. 


Regarding claims 28 and 35, which recites “wherein the computer program code is further configured to, with the at least one processor, cause the apparatus to: transmit the uplink non-access stratum transport message carrying the mobile originating SMS via non-3GPP access, if non-3GPP access is available, otherwise, transmit the uplink non-access stratum transport message carrying the mobile originating SMS via 3GPP access”, as described above, both the 3GPP standards document and Watfa teach the first scenario, and regarding transmitting the UL NAS message over 3GPP, as Watfa teaches switching the type of connection, if non-3GPP is not available, the 3GPP is used. Therefore, the combination of the references teach and/or render obvious these features, as recited. 

Regarding independent claims 37 and 39, which recite (the same concept of claim 21 reworded): as 
“in an instance in which lower layers indicate that an access attempt to a network is barred, an event which triggered the access attempt is a request to send a mobile originated short message service (SMS) message over non-access stratum, and the apparatus is registered to the network via both 3" Generation Partnership Project (3GPP) access and non-3GPP access, transmit an uplink non-access stratum transport 
Regarding claims 38 and 40, which recite “in an instance in which the lower layers indicate that the barring is alleviated, starting a mobile-initiated non-access stratum transport procedure”, as described above in the rejection of claims 22 and 30, see 4.5.4.2 on the bottom of page 40 (second occurrence of “b”), which teaches “Upon receiving an indication from the lowers layers that access barring is alleviated for the access category with which the access attempt was associated, 5GMM may initiate the NAS transport procedure as specified in sub-clause 5.4.5”, as recited.    


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 29 above, and further in view of U.S. Patent Pub. 2014/0376483 to Hong. 



In an analogous art, Hong teaches a system which allows access to 3GPP systems and non-3GPP signals.  As shown and described in sections [0004], [0006] and [0026] the 3GPP signals are licensed signals.  As described in sections [0031] and [0050], the base station (eNB) can also switch to unlicensed wifi signals (which are non-3GPP), as recited.
Therefore, as the standards guide and Watfa teach non-3GPP signals and Watfa also teaches non-3GPP wifi, and as Hong explicitly teaches that non-3GPP signals are unlicensed wifi signals, it would have been obvious to one of ordinary skill to modify the standards and Watfa combination to use unlicensed frequency bands, for the reasons as in Hong wand as these are conventionally used signals when licensed 3GPP signals are not available or barred.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646